Exhibit 10.1

APTEVO THERAPEUTICS INC.

2018 STOCK INCENTIVE PLAN

1.Purpose

The purpose of this 2018 Stock Incentive Plan (the “Plan”) of Aptevo
Therapeutics Inc., a Delaware corporation (the “Company”), is to advance the
interests of the Company’s stockholders by enhancing the Company’s ability to
attract, retain and motivate persons who are expected to make important
contributions to the Company and by providing such persons with equity ownership
opportunities and performance-based incentives that are intended to better align
the interests of such persons with those of the Company’s stockholders.  Except
where the context otherwise requires, the term “Company” shall include any of
the Company’s present or future parent or subsidiary corporations as defined in
Sections 424(e) or (f) of the Internal Revenue Code of 1986, as amended, and any
regulations thereunder (the “Code”) and any other business venture (including,
without limitation, joint venture or limited liability company) in which the
Company has a controlling interest, as determined by the Board of Directors of
the Company (the “Board”).

As of the Effective Date (as defined in Section 12(c) below), the Plan shall
replace the Company’s 2016 Stock Incentive Plan, as amended (the “Prior
Plan”).  From and after 12:01 a.m. Pacific time on the Effective Date, no
additional awards will be granted under the Prior Plan.  All awards granted on
or after 12:01 a.m. Pacific Time on the Effective Date will be granted under the
Plan.  All awards granted under the Prior Plan will remain subject to the terms
of the Prior Plan.  Any shares that would otherwise remain available for future
grants under the Prior Plan as of 12:01 a.m. Pacific time on the Effective Date
will cease to be available under the Prior Plan at such time, and will not be
available for grant under this Plan.  

In addition, from and after 12:01 am Pacific time on the Effective Date, any
shares subject, at such time, to outstanding stock awards granted under the
Prior Plan that (a) expire or terminate for any reason prior to exercise or
settlement; (ii) are forfeited because of the failure to meet a contingency or
condition required to vest such shares or otherwise return to the Company; or
(c) otherwise would have returned to the Prior Plan for future grant pursuant to
the terms of the Prior Plan (such shares, the “Returning Shares”) will
immediately be added to the share reserve under this Plan (as further described
Section 4 below) as and when such shares become Returning Shares, up to the
maximum number set forth in Section 4 below.

2.Eligibility

All of the Company’s employees, officers and directors, as well as consultants
and advisors to the Company (as the terms consultants and advisors are defined
and interpreted for purposes of Form S-8 under the Securities Act of 1933, as
amended (the “Securities Act”), or any successor form) are eligible to be
granted Awards (as defined below) under the Plan.  Each person who is granted an
Award under the Plan is deemed a “Participant.”  The Plan provides for the
following types of awards, each of which is referred to as an “Award”:  Options
(as defined in Section 5), SARs (as defined in Section 6), Restricted Stock (as
defined in Section 7), RSUs (as defined in Section 7), Other Stock-Based Awards
(as defined in Section 8) and Cash-Based Awards (as defined in Section
8).  Except as otherwise provided by the Plan, each Award may be made alone

 

--------------------------------------------------------------------------------

 

or in addition or in relation to any other Award.  The terms of each Award need
not be identical, and the Board need not treat Participants uniformly.  

3.Administration and Delegation

(a)Administration by Board of Directors.  The Plan will be administered by the
Board.  The Board shall have authority to grant Awards and to adopt, amend and
repeal such administrative rules, guidelines and practices relating to the Plan
as it shall deem advisable.  The Board may construe and interpret the terms of
the Plan and any Award agreements entered into under the Plan.  The Board may
correct any defect, supply any omission or reconcile any inconsistency in the
Plan or any Award.  All actions and decisions by the Board with respect to the
Plan and any Awards shall be made in the Board’s discretion and shall be final
and binding on all persons having or claiming any interest in the Plan or in any
Award.

(b)Appointment of Committees.  To the extent permitted by applicable law, the
Board may delegate any or all of its powers under the Plan to one or more
committees or subcommittees of the Board (a “Committee”).  All references in the
Plan to the “Board” shall mean the Board or a Committee of the Board or the
officers referred to in Section 3(c) to the extent that the Board’s powers or
authority under the Plan have been delegated to such Committee or officers.  

(c)Delegation to Officers.  Subject to any requirements of applicable law
(including as applicable Sections 152 and 157(c) of the General Corporation Law
of the State of Delaware), the Board may delegate to one or more officers of the
Company the power to grant Awards (subject to any limitations under the Plan) to
employees or officers of the Company and to exercise such other powers under the
Plan as the Board may determine, provided that the Board shall fix the terms of
Awards to be granted by such officers, the maximum number of shares subject to
Awards that the officers may grant, and the time period in which such Awards may
be granted; and provided further, that no officer shall be authorized to grant
Awards to any “executive officer” of the Company (as defined by Rule 3b-7 under
the Securities Exchange Act of 1934, as amended (the “Exchange Act”)) or to any
“officer” of the Company (as defined by Rule 16a-1(f) under the Exchange Act).

(d)Awards to Non-Employee Directors.  Awards to non-employee directors will be
granted and administered by a Committee, all of the members of which are
independent directors as defined by Section 5605(a)(2) of the NASDAQ Marketplace
Rules.

(e)Minimum Vesting Requirements.  Notwithstanding any other provision of the
Plan, no Award may vest (or, if applicable, be exercisable) until at least
twelve (12) months following the date of grant of the Award; provided, however,
that up to 5% of the share reserve set forth in Section 4(a)(1) below may be
subject to Awards that do not meet such vesting (and, if applicable,
exercisability) requirements.

(f)Dividends and Dividend Equivalents.  Notwithstanding any other provision of
the Plan, dividends or dividend equivalents may be paid or credited, as
applicable, with respect to any shares of Common Stock subject to an Award, as
determined by the Board and contained in the applicable Award agreement;
provided, however, that (i) no dividends or dividend equivalents may be paid
with respect to any such shares before the date such shares have vested under
the

-2-

--------------------------------------------------------------------------------

 

terms of such Award agreement, (ii) any dividends or dividend equivalents that
are credited with respect to any such shares will be subject to all of the terms
and conditions applicable to such shares under the terms of such Award agreement
(including, but not limited to, any vesting conditions), and (iii) any dividends
or dividend equivalents that are credited with respect to any such shares will
be forfeited to the Company on the date, if any, such shares are forfeited to or
repurchased by the Company due to a failure to meet any vesting conditions under
the terms of such Award agreement.

4.Stock Available for Awards

(a)Authorized Number of Shares.  Subject to adjustment under Section 10, Awards
may be made under the Plan for up to 6,636,620 shares of common stock, $0.001
par value per share, of the Company (the “Common Stock”), which is the sum of
(i) the 2,925,000 shares of Common Stock being newly reserved under the Plan as
of the Effective Date and (ii) the number of shares that are Returning Shares,
as such shares become available from time to time, up to a maximum of 3,711,620
shares of Common Stock.  Any or all of these shares of Common Stock may be
granted as Awards that are Incentive Stock Options (as defined in Section 5(b)).

(b)Share Counting.  For purposes of counting the number of shares available for
the grant of Awards under the Plan under this Section 4(a):

(1)all shares of Common Stock covered by SARs shall be counted against the
number of shares available for the grant of Awards under the Plan; provided,
however, that (i) SARs that may be settled only in cash shall not be so counted
and (ii) if the Company grants an SAR in tandem with an Option for the same
number of shares of Common Stock and provides that only one such Award may be
exercised (a “Tandem SAR”), only the shares covered by the Option, and not the
shares covered by the Tandem SAR, shall be so counted, and the expiration of one
in connection with the other’s exercise will not restore shares to the Plan;

(2)if any Award (i) expires or is terminated, surrendered or cancelled without
having been fully exercised or is forfeited in whole or in part (including as
the result of shares of Common Stock subject to such Award being repurchased by
the Company at the original issuance price pursuant to a contractual repurchase
right) or (ii) results in any Common Stock not being issued (including as a
result of an SAR that was settleable either in cash or in stock actually being
settled in cash), the unused Common Stock covered by such Award shall again be
available for the grant of Awards; provided, however, that (A) in the case of
Incentive Stock Options, the foregoing shall be subject to any limitations under
the Code, (B) in the case of the exercise of an SAR, the number of shares
counted against the shares available under the Plan shall be the full number of
shares subject to the SAR multiplied by the percentage of the SAR actually
exercised, regardless of the number of shares actually used to settle such SAR
upon exercise and (C) the shares covered by a Tandem SAR shall not again become
available for grant upon the expiration or termination of such Tandem SAR;

(3)shares of Common Stock delivered (either by actual delivery, attestation, or
net exercise) to the Company by a Participant to (i) purchase shares of Common
Stock upon the exercise of an Award or (ii) satisfy tax withholding obligations
with respect to Awards (including

-3-

--------------------------------------------------------------------------------

 

shares retained from the Award creating the tax obligation) shall not be added
back to the number of shares available for the future grant of Awards; and

(4)shares of Common Stock repurchased by the Company on the open market using
the proceeds from the exercise of an Award shall not increase the number of
shares available for future grant of Awards.

(c)Limit on Awards to Non-Employee Directors.  In any calendar year, the sum of
the cash compensation paid to any non-employee director for service as a
director and the value of Awards under the Plan made to such non-employee
director (calculated based on grant date fair value for financial reporting
purposes) shall not exceed $1,000,000.

(d)Substitute Awards.  In connection with a merger or consolidation of an entity
with the Company or the acquisition by the Company of property or stock of an
entity, the Board may grant Awards in substitution for any options or other
stock or stock-based awards granted by such entity or an affiliate
thereof.  Substitute Awards may be granted on such terms as the Board deems
appropriate in the circumstances, notwithstanding any limitations on Awards
contained in the Plan.  Substitute Awards shall not count against the overall
share limit set forth in Section 4(a), except as may be required by reason of
Section 422 and related provisions of the Code.

5.Stock Options

(a)General.  The Board may grant options to purchase Common Stock (each, an
“Option”) and determine the number of shares of Common Stock to be covered by
each Option, the exercise price of each Option and the conditions and
limitations applicable to the exercise of each Option, including conditions
relating to applicable federal or state securities laws, as the Board considers
necessary or advisable.  

(b)Incentive Stock Options.  An Option that the Board intends to be an
“incentive stock option” as defined in Section 422 of the Code (an “Incentive
Stock Option”) shall only be granted to employees of Aptevo Therapeutics Inc.,
any of Aptevo Therapeutics Inc.’s present or future parent or subsidiary
corporations as defined in Sections 424(e) or (f) of the Code, and any other
entities the employees of which are eligible to receive Incentive Stock Options
under the Code, and shall be subject to and shall be construed consistently with
the requirements of Section 422 of the Code.  An Option that is not intended to
be an Incentive Stock Option shall be designated a “Nonstatutory Stock
Option.”  The Company shall have no liability to a Participant, or any other
person, if an Option (or any part thereof) that is intended to be an Incentive
Stock Option is not an Incentive Stock Option or if the Company converts an
Incentive Stock Option to a Nonstatutory Stock Option.

(c)Exercise Price.  The Board shall establish the exercise price of each Option
or the formula by which such exercise price will be determined.  The exercise
price shall be specified in the applicable Option agreement.  The exercise price
shall be not less than 100% of the Grant Date Fair Market Value (as defined
below) on the date the Option is granted; provided that if the Board approves
the grant of an Option with an exercise price to be determined on a future date,
the exercise price shall be not less than 100% of the Grant Date Fair Market
Value on such future date.  

-4-

--------------------------------------------------------------------------------

 

“Grant Date Fair Market Value” of a share of Common Stock for purposes of the
Plan will be determined as follows:

(1)if the Common Stock trades on a national securities exchange, the closing
sale price (for the primary trading session) on the date of grant; or

(2)if the Common Stock does not trade on any such exchange, the average of the
closing bid and asked prices as reported by an authorized OTCBB market data
vendor as listed on the OTCBB website (otcbb.com) on the date of grant; or

(3)if the Common Stock is not publicly traded, the Board will determine the
Grant Date Fair Market Value for purposes of the Plan using any measure of value
it determines to be appropriate (including, as it considers appropriate, relying
on appraisals) in a manner consistent with the valuation principles under Code
Section 409A, except as the Board may expressly determine otherwise.

For any date that is not a trading day, the Grant Date Fair Market Value of a
share of Common Stock for such date will be determined by using the closing sale
price or average of the bid and asked prices, as appropriate, for the
immediately preceding trading day and with the timing in the formulas above
adjusted accordingly.  The Board can substitute a particular time of day or
other measure of “closing sale price” or “bid and asked prices” if appropriate
because of exchange or market procedures or can, in its sole discretion, use
weighted averages either on a daily basis or such longer period as complies with
Code Section 409A.

The Board has sole discretion to determine the Grant Date Fair Market Value for
purposes of the Plan, and all Awards are conditioned on the participants’
agreement that the Administrator’s determination is conclusive and binding even
though others might make a different determination.

(d)Duration of Options.  Each Option shall be exercisable at such times and
subject to such terms and conditions as the Board may specify in the applicable
Option agreement; provided, however, that no Option will be granted with a term
in excess of 10 years.

(e)Exercise of Options.  Options may be exercised by delivery to the Company of
a notice of exercise in a form (which may be electronic) approved by the
Company, together with payment in full (in the manner specified in Section 5(f))
of the exercise price for the number of shares for which the Option is
exercised.  Shares of Common Stock subject to the Option will be delivered by
the Company as soon as practicable following exercise.

(f)Payment Upon Exercise.  Common Stock purchased upon the exercise of an Option
granted under the Plan shall be paid for as follows:

(1)in cash or by check, payable to the order of the Company;

(2)except as may otherwise be provided in the applicable Option agreement or
approved by the Board, by (i) delivery of an irrevocable and unconditional
undertaking by a creditworthy broker to deliver promptly to the Company
sufficient funds to pay the exercise price and any required tax withholding or
(ii) delivery by the Participant to the Company of a copy of

-5-

--------------------------------------------------------------------------------

 

irrevocable and unconditional instructions to a creditworthy broker to deliver
promptly to the Company cash or a check sufficient to pay the exercise price and
any required tax withholding;

(3)to the extent provided for in the applicable Option agreement or approved by
the Board, by delivery (either by actual delivery or attestation) of shares of
Common Stock owned by the Participant valued at their fair market value (valued
in the manner determined by (or in a manner approved by) the Board), provided
(i) such method of payment is then permitted under applicable law, (ii) such
Common Stock, if acquired directly from the Company, was owned by the
Participant for such minimum period of time, if any, as may be established by
the Board and (iii) such Common Stock is not subject to any repurchase,
forfeiture, unfulfilled vesting or other similar requirements;

(4)to the extent provided for in the applicable Nonstatutory Stock Option
agreement or approved by the Board, by delivery of a notice of “net exercise” to
the Company, as a result of which the Participant would receive (i) the number
of shares underlying the portion of the Option being exercised, less (ii) such
number of shares as is equal to (A) the aggregate exercise price for the portion
of the Option being exercised divided by (B) the fair market value of the Common
Stock (valued in the manner determined by (or in a manner approved by) the
Board) on the date of exercise;

(5)to the extent permitted by applicable law and provided for in the applicable
Option agreement or approved by the Board, by payment of such other lawful
consideration as the Board may determine; provided, however, that in no event
may a promissory note of the Participant be used to pay the Option exercise
price; or

(6)by any combination of the above permitted forms of payment.

(g)Limitation on Repricing.  Unless such action is approved by the Company’s
stockholders, the Company may not (except as provided for under Section
10):  (1) amend any outstanding Option granted under the Plan to provide an
exercise price per share that is lower than the then-current exercise price per
share of such outstanding Option, (2) cancel any outstanding option (whether or
not granted under the Plan) and grant in substitution therefor new Awards under
the Plan (other than Awards granted pursuant to Section 4(d)) covering the same
or a different number of shares of Common Stock and having an exercise price per
share lower than the then-current exercise price per share of the cancelled
option, (3) cancel in exchange for a cash payment any outstanding Option with an
exercise price per share above the then-current fair market value of the Common
Stock (valued in the manner determined by (or in a manner approved by) the
Board), or (4) take any other action under the Plan that constitutes a
“repricing” within the meaning of the rules of the NASDAQ Stock Market
(“NASDAQ”).

(h)No Reload Options.  No Option granted under the Plan shall contain any
provision entitling the Participant to the automatic grant of additional Options
in connection with any exercise of the original Option.

(i)No Dividend Equivalents.  No Option shall provide for the payment or accrual
of dividend equivalents.

-6-

--------------------------------------------------------------------------------

 

6.Stock Appreciation Rights

(a)General.  The Board may grant Awards consisting of stock appreciation rights
(“SARs”) entitling the holder, upon exercise, to receive an amount of Common
Stock or cash or a combination thereof (such form to be determined by the Board)
determined by reference to appreciation, from and after the date of grant, in
the fair market value of a share of Common Stock (valued in the manner
determined by (or in a manner approved by) the Board) over the measurement price
established pursuant to Section 6(b).  The date as of which such appreciation is
determined shall be the exercise date.  

(b)Measurement Price.  The Board shall establish the measurement price of each
SAR and specify it in the applicable SAR agreement.  The measurement price shall
not be less than 100% of the Grant Date Fair Market Value of the Common Stock on
the date the SAR is granted; provided that if the Board approves the grant of an
SAR effective as of a future date, the measurement price shall be not less than
100% of the Grant Date Fair Market Value on such future date.

(c)Duration of SARs.  Each SAR shall be exercisable at such times and subject to
such terms and conditions as the Board may specify in the applicable SAR
agreement; provided, however, that no SAR will be granted with a term in excess
of 10 years.

(d)Exercise of SARs.  SARs may be exercised by delivery to the Company of a
notice of exercise in a form (which may be electronic) approved by the Company,
together with any other documents required by the Board.

(e)Limitation on Repricing.  Unless such action is approved by the Company’s
stockholders, the Company may not (except as provided for under Section
10):  (1) amend any outstanding SAR granted under the Plan to provide a
measurement price per share that is lower than the then-current measurement
price per share of such outstanding SAR, (2) cancel any outstanding SAR (whether
or not granted under the Plan) and grant in substitution therefor new Awards
under the Plan (other than Awards granted pursuant to Section 4(d)) covering the
same or a different number of shares of Common Stock and having an exercise or
measurement price per share lower than the then-current measurement price per
share of the cancelled SAR, (3) cancel in exchange for a cash payment any
outstanding SAR with a measurement price per share above the then-current fair
market value of the Common Stock (valued in the manner determined by (or in a
manner approved by) the Board), or (4) take any other action under the Plan that
constitutes a “repricing” within the meaning of the rules of the NASDAQ.

(f)No Reload SARs.  No SAR granted under the Plan shall contain any provision
entitling the Participant to the automatic grant of additional SARs in
connection with any exercise of the original SAR.

(g)No Dividend Equivalents.  No SAR shall provide for the payment or accrual of
dividend equivalents.

-7-

--------------------------------------------------------------------------------

 

7.Restricted Stock; RSUs

(a)General.  The Board may grant Awards entitling recipients to acquire shares
of Common Stock (“Restricted Stock”), subject to the right of the Company to
repurchase all or part of such shares at their issue price or other stated or
formula price (or to require forfeiture of such shares if issued at no cost)
from the recipient in the event that conditions specified by the Board in the
applicable Award are not satisfied prior to the end of the applicable
restriction period or periods established by the Board for such Award.  The
Board may also grant Awards entitling the recipient to receive shares of Common
Stock or cash to be delivered at the time such Award vests (“RSUs”).

(b)Terms and Conditions for Restricted Stock and RSUs.  The Board shall
determine the terms and conditions of Restricted Stock and RSUs, including the
conditions for vesting and repurchase (or forfeiture) and the issue price, if
any.  

(c)Additional Provisions Relating to Restricted Stock.  

(1)Dividends.  Any dividends (whether paid in cash, stock or property) declared
and paid by the Company with respect to shares of Restricted Stock (“Unvested
Dividends”) shall be paid to the Participant only if and when such shares become
free from the restrictions on transferability and forfeitability that apply to
such shares.  Each payment of Unvested Dividends will be made no later than the
end of the calendar year in which the dividends are paid to stockholders of that
class of stock or, if later, the 15th day of the third month following the
lapsing of the restrictions on transferability and the forfeitability provisions
applicable to the underlying shares of Restricted Stock.  No interest will be
paid on Unvested Dividends.

(2)Stock Certificates.  The Company may require that any stock certificates
issued in respect of shares of Restricted Stock, as well as dividends or
distributions paid on such Restricted Stock, shall be deposited in escrow by the
Participant, together with a stock power endorsed in blank, with the Company (or
its designee).  At the expiration of the applicable restriction periods, the
Company (or such designee) shall deliver the certificates no longer subject to
such restrictions to the Participant or if the Participant has died, to his or
her Designated Beneficiary.  “Designated Beneficiary” means (i) the beneficiary
designated, in a manner determined by the Board, by a Participant to receive
amounts due or exercise rights of the Participant in the event of the
Participant’s death or (ii) in the absence of an effective designation by a
Participant, the Participant’s estate.

(d)Additional Provisions Relating to RSUs.

(1)Settlement.  Upon the vesting of and/or lapsing of any other restrictions
(i.e., settlement) with respect to each RSU, the Participant shall be entitled
to receive from the Company the number of shares of Common Stock specified in
the Award agreement or (if so provided in the applicable Award agreement or
otherwise determined by the Board) an amount of cash equal to the fair market
value (valued in the manner determined by (or in a manner approved by) the
Board) of such number of shares or a combination thereof.  The Board may provide
that settlement of RSUs shall be deferred, on a mandatory basis or at the
election of the Participant, in a manner that complies with Section 409A of the
Code or any successor provision thereto, and the regulations thereunder
(“Section 409A”).

-8-

--------------------------------------------------------------------------------

 

(2)Voting Rights.  A Participant shall have no voting rights with respect to any
RSUs.

(3)Dividend Equivalents.  The Award agreement for RSUs may provide Participants
with the right to receive an amount equal to any dividends or other
distributions declared and paid on an equal number of outstanding shares of
Common Stock (“Dividend Equivalents”).  Dividend Equivalents shall be credited
to an account for the Participant, may be settled in cash and/or shares of
Common Stock and shall be subject to the same restrictions on transfer and
forfeitability as the RSUs with respect to which paid, in each case to the
extent provided in the Award agreement.  No interest will be paid on Dividend
Equivalents.

8.Other Stock-Based and Cash-Based Awards

(a)General.  The Board may grant other Awards of shares of Common Stock, and
other Awards that are valued in whole or in part by reference to, or are
otherwise based on, shares of Common Stock or other property (“Other Stock-Based
Awards”).  Such Other Stock-Based Awards shall also be available as a form of
payment in the settlement of other Awards granted under the Plan or as payment
in lieu of compensation to which a Participant is otherwise entitled.  Other
Stock-Based Awards may be paid in shares of Common Stock or cash, as the Board
shall determine.  The Company may also grant Awards denominated in cash rather
than shares of Common Stock (“Cash-Based Awards”).  

(b)Terms and Conditions.  Subject to the provisions of the Plan, the Board shall
determine the terms and conditions of each Other Stock-Based Award or Cash-Based
Award, including any purchase price applicable thereto.  

(c)Dividend Equivalents.  The Award agreement for an Other Stock-Based Award may
provide Participants with the right to receive Dividend Equivalents.  Dividend
Equivalents shall be credited to an account for the Participant, may be settled
in cash and/or shares of Common Stock and shall be subject to the same
restrictions on transfer and forfeitability as the Other Stock-Based Award with
respect to which paid, in each case to the extent provided in the Award
agreement.  No interest will be paid on Dividend Equivalents.

9.Performance Awards

(a)Grants.  Restricted Stock, RSUs and Other Stock-Based Awards and Cash-Based
Awards under the Plan may be made subject to the achievement of performance
goals pursuant to this Section 9 (“Performance Awards”).  

(b)Performance Measures.  For any Performance Awards, the Committee shall
specify that the degree of granting, vesting and/or payout shall be subject to
the achievement of one or more objective performance measures established by the
Committee, which shall be based on the relative or absolute attainment of
specified levels of one or any combination of the following, which may be
determined pursuant to generally accepted accounting principles (“GAAP”) or on a
non-GAAP basis, as determined by the Committee:    

(1)Earnings or Profitability Measures, including but not limited to: (i) revenue
(gross, operating or net); (ii) revenue growth; (iii) income (gross, operating,
net or adjusted);

-9-

--------------------------------------------------------------------------------

 

(iv) earnings before interest and taxes (“EBIT”); (v) earnings before interest,
taxes, depreciation and amortization (“EBITDA”); (vi) earnings growth,
(vii) profit margins or contributions; and (viii) expense levels or ratios;

(2)Return Measures, including, but not limited to: return on (i) investment;
(ii) assets; (iii) equity; or (iv) capital (total or invested);

(3)Cash Flow Measures, including but not limited to: (i) operating cash flow;
(ii) cash flow sufficient to achieve financial ratios or a specified cash
balance; (iii) free cash flow; (iv) cash flow return on capital; (v) net cash
provided by operating activities; (vi) cash flow per share; and (vii) working
capital or adjusted working capital;

(4)Stock Price and Equity Measures, including, but not limited to: (i) return on
stockholders’ equity; (ii) total stockholder return; (iii) stock price;
(iv) stock price appreciation; (v) market capitalization; (vi) earnings per
share (basic or diluted) (before or after taxes); and (vii) price-to-earnings
ratio;

(5)Strategic Metrics, including, but not limited to: (i) acquisitions or
divestitures; (ii) collaborations, licensing or joint ventures; (iii) product
research and development; (iv) clinical trials; (v) regulatory filings or
approvals; (vi) patent application or issuance; (vii) manufacturing or process
development; (viii) sales or net sales; (ix) sales growth, (x) market share;
(xi) market penetration; (xii) inventory control; (xiii) growth in assets;
(xiv) key hires; (xv) business expansion; (xvi) achievement of milestones under
a third-party agreement; (xvii) financing; (xviii) resolution of significant
litigation; (xix) legal compliance or risk reduction; (xx) improvement of
financial ratings; or (xxi) achievement of balance sheet or income statement
objectives;

(6)In each case such performance measures may be adjusted to exclude any one or
more of (i) extraordinary items, (ii) gains or losses on the dispositions of
discontinued operations, (iii) the cumulative effects of changes in accounting
principles, (iv) the impairment or writedown of any asset or assets, (v) charges
for restructuring and rationalization programs or (vi) other extraordinary or
non-recurring items, as specified by the Committee when establishing the
performance measures. Such performance measures: (i) may vary by Participant and
may be different for different Awards; and (ii) may be particular to a
Participant or the department, branch, line of business, subsidiary or other
unit in which the Participant works and may cover such period as may be
specified by the Committee.

10.Adjustments for Changes in Common Stock and Certain Other Events

(a)Changes in Capitalization.  In the event of any stock split, reverse stock
split, stock dividend, recapitalization, combination of shares, reclassification
of shares, spin-off or other similar change in capitalization or event, or any
dividend or distribution to holders of Common Stock other than an ordinary cash
dividend, (i) the number and class of securities available under the Plan set
forth in Section 4(a), (ii) the share counting rules set forth in Section 4(b),
(iii) the number and class of securities and exercise price per share of each
outstanding Option, (iv) the share and per-share provisions and the measurement
price of each outstanding SAR, (v) the number of shares subject to and the
repurchase price per share subject to each outstanding award

-10-

--------------------------------------------------------------------------------

 

of Restricted Stock and (vi) the share and per-share-related provisions and the
purchase price, if any, of each outstanding RSU and each Other Stock-Based
Award, shall be equitably adjusted by the Company (or substituted Awards may be
made, if applicable) in the manner determined by the Board.  Without limiting
the generality of the foregoing, in the event the Company effects a split of the
Common Stock by means of a stock dividend and the exercise price of and the
number of shares subject to an outstanding Option are adjusted as of the date of
the distribution of the dividend (rather than as of the record date for such
dividend), then an optionee who exercises an Option between the record date and
the distribution date for such stock dividend shall be entitled to receive, on
the distribution date, the stock dividend with respect to the shares of Common
Stock acquired upon such Option exercise, notwithstanding the fact that such
shares were not outstanding as of the close of business on the record date for
such stock dividend.

(b)Reorganization and Change in Control Events.

(1)Definitions.

 

(i)

A “Reorganization Event” shall mean:

 

(A)

any merger or consolidation of the Company with or into another entity as a
result of which the Common Stock is converted into or exchanged for the right to
receive cash, securities or other property or is canceled; or

 

(B)

any exchange of shares of Common Stock of the Company for cash, securities or
other property pursuant to a share exchange or other transaction.

 

(ii)

A “Change in Control Event” shall mean:

 

(A)

the acquisition by an individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of beneficial
ownership of any capital stock of the Company if, after such acquisition, such
Person beneficially owns (within the meaning of Rule 13d 3 promulgated under the
Exchange Act) 50% or more of either (x) the aggregate number of shares of Common
Stock then-outstanding (the “Outstanding Company Common Stock”) or (y) the
combined voting power of the then-outstanding securities of the Company entitled
to vote generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that for purposes of this subsection (A), the
following acquisitions shall not constitute a Change in Control Event: (I) any
acquisition directly from the Company (excluding an

-11-

--------------------------------------------------------------------------------

 

 

acquisition pursuant to the exercise, conversion or exchange of any security
exercisable for, convertible into or exchangeable for common stock or voting
securities of the Company, unless the Person exercising, converting or
exchanging such security acquired such security directly from the Company or an
underwriter or agent of the Company), (II) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
corporation controlled by the Company, or (III) any acquisition by any
corporation pursuant to a Business Combination (as defined below) which complies
with clauses (x) and (y) of subsection (C) of this definition;

 

(B)

such time as the Continuing Directors (as defined below) do not constitute a
majority of the Board (or, if applicable, the Board of Directors of a successor
corporation to the Company), where the term “Continuing Director” means at any
date a member of the Board (x) who was a member of the Board on the date of the
initial adoption of this Plan by the Board or (y) who was nominated or elected
subsequent to such date by at least a majority of the directors who were
Continuing Directors at the time of such nomination or election or whose
election to the Board was recommended or endorsed by at least a majority of the
directors who were Continuing Directors at the time of such nomination or
election; provided, however, that there shall be excluded from this clause
(y) any individual whose initial assumption of office occurred as a result of an
actual or threatened election contest with respect to the election or removal of
directors or other actual or threatened solicitation of proxies or consents, by
or on behalf of a person other than the Board; or

 

(C)

the consummation of a merger, consolidation, reorganization, recapitalization or
share exchange involving the Company or a sale or other disposition of all or
substantially all of the assets of the Company (a “Business Combination”),
unless, immediately following such Business Combination, each of the following
two conditions is satisfied: (x) all or substantially all of the individuals and
entities who were the beneficial owners of the Outstanding Company Common Stock
and Outstanding

-12-

--------------------------------------------------------------------------------

 

 

Company Voting Securities immediately prior to such Business Combination
beneficially own, directly or indirectly, more than 50% of the then-outstanding
shares of common stock and the combined voting power of the then-outstanding
securities entitled to vote generally in the election of directors,
respectively, of the resulting or acquiring corporation in such Business
Combination (which shall include, without limitation, a corporation which as a
result of such transaction owns the Company or substantially all of the
Company’s assets either directly or through one or more subsidiaries) (such
resulting or acquiring corporation is referred to herein as the “Acquiring
Corporation”) in substantially the same proportions as their ownership of the
Outstanding Company Common Stock and Outstanding Company Voting Securities,
respectively, immediately prior to such Business Combination and (y) no Person
(excluding any employee benefit plan (or related trust) maintained or sponsored
by the Company or by the Acquiring Corporation) beneficially owns, directly or
indirectly, 50% or more of the then-outstanding shares of common stock of the
Acquiring Corporation, or of the combined voting power of the then-outstanding
securities of such corporation entitled to vote generally in the election of
directors (except to the extent that such ownership existed prior to the
Business Combination); or

 

(D)

the complete liquidation or dissolution of the Company.

 

(iii)

“Cause” shall, unless otherwise specified in the applicable Award agreement or
another agreement between the Participant and the Company, mean any (A) willful
failure by the Participant, which failure is not cured within 30 days of written
notice to the Participant from the Company, to perform his or her material
responsibilities to the Company, (B) willful misconduct by the Participant which
affects the business reputation of the Company, (C) material breach by the
Participant of any employment, consulting, confidentiality, non-competition or
non-solicitation agreement with the Company, (D) conviction or plea of nolo
contendere (no contest) by the Participant to a felony, or (E) commission by the
Participant of any act involving fraud, theft or dishonesty with respect to the
Company’s business or affairs. The Participant shall be considered to have been
discharged for “Cause” if the Company determines,

-13-

--------------------------------------------------------------------------------

 

 

within 30 days after the Participant’s resignation, that discharge for Cause was
warranted.

 

(iv)

“Good Reason” shall, unless otherwise specified in the applicable  Award
agreement or another agreement between the Participant and the Company, mean any
significant diminution in the Participant’s authority, or responsibilities from
and after such Reorganization Event or Change in Control Event, as the case may
be, or any material reduction in the annual cash compensation payable to the
Participant from and after such Reorganization Event or Change in Control Event,
as the case may be, or the relocation of the place of business at which the
Participant is principally located to a location that is greater than 50 miles
from its location immediately prior to such Reorganization Event or Change in
Control Event.  

(2)Effect on Awards.

 

(i)

Reorganization Event or Change in Control Event.  Upon the occurrence of a
Reorganization Event or Change in Control Event, (except to the extent
specifically provided otherwise in an applicable Award agreement or another
agreement between the Company and the Participant) awards shall either:  (A)  be
assumed, or substantially equivalent Awards shall be substituted, by the
acquiring or succeeding corporation (or an affiliate thereof), (B) upon written
notice to a Participant, be terminated immediately prior to the consummation of
such Reorganization Event or Change in Control Event unless exercised by the
Participant (only to the extent then vested and exercisable) within a specified
period following the date of such notice, (C) only if Awards are not assumed or
substituted pursuant to clause (A) above, become exercisable, realizable, or
deliverable, or restrictions applicable to an Award shall lapse, in whole or in
part prior to or upon such Reorganization Event or Change in Control Event,
(D) in the event of a Reorganization Event or Change in Control Event under the
terms of which holders of Common Stock will receive upon consummation thereof a
cash payment for each share surrendered in the Reorganization Event or Change in
Control Event (the “Acquisition Price”), make or provide for a cash payment to
Participants with respect to each Award held by a Participant equal to (X) the
number of shares of Common Stock subject to the vested portion of the Award
(after giving effect to any acceleration of vesting that occurs upon or
immediately prior to such Reorganization Event or Change in Control Event in
cases where such awards are not assumed or substituted) multiplied by (Y) the
excess, if any, of (I) the Acquisition Price over (II) the exercise, grant or
purchase price of such Award and any applicable tax withholdings, in exchange
for the termination of such Award, and

-14-

--------------------------------------------------------------------------------

 

 

(E) any combination of the foregoing.  In taking any of the actions permitted
under this Section 10(b)(2)(i), the Board shall not be obligated by the Plan to
treat all Awards, all Awards held by a Participant, or all Awards of the same
type, identically.  

 

(ii)

For purposes of Section 10(b)(2)(i)(A), an Award shall be considered assumed if,
following consummation of the Reorganization Event or Change in Control Event,
such Award confers the right to purchase or receive pursuant to the terms of
such Award, for each share of Common Stock subject to the Award immediately
prior to the consummation of the Reorganization Event or Change in Control
Event, the consideration (whether cash, securities or other property) received
as a result of the Reorganization Event or Change in Control Event by holders of
Common Stock for each share of Common Stock held immediately prior to the
consummation of the Reorganization Event or Change in Control Event (and if
holders were offered a choice of consideration, the type of consideration chosen
by the holders of a majority of the outstanding shares of Common Stock);
provided, however, that if the consideration received as a result of the
Reorganization Event or Change in Control Event is not solely common stock of
the acquiring or succeeding corporation (or an affiliate thereof), the Company
may, with the consent of the acquiring or succeeding corporation, provide for
the consideration to be received upon the exercise or settlement of the Award to
consist solely of such number of shares of common stock of the acquiring or
succeeding corporation (or an affiliate thereof) that the Board determined to be
equivalent in value (as of the date of such determination or another date
specified by the Board) to the per share consideration received by holders of
outstanding shares of Common Stock as a result of the Reorganization Event or
Change in Control Event.

 

(iii)

Change in Control Event.  Notwithstanding the provisions of Section 10(b)(2)(i),
except to the extent specifically provided to the contrary in the instrument
evidencing the Award or any other agreement between the Participant and the
Company, each Award shall become immediately vested, exercisable, or free from
forfeiture, as applicable, if on or prior to the first anniversary of the date
of the consummation of a Change in Control Event, the Participant’s service with
the Company or a successor corporation is terminated without Cause by the
Company or the successor corporation or is terminated for Good Reason by the
Participant.

 

(iv)

Treatment of Performance-Based Awards.  Notwithstanding any other provision of
this Plan, with respect to an Award that vests based on the attainment of
performance goals, any acceleration of

-15-

--------------------------------------------------------------------------------

 

 

vesting and/or exercisability pursuant to this Section 10 shall be calculated
(i) based on actual performance or, if such actual performance cannot be
determined, target performance; and (ii) on a pro rata basis based on the
fractional performance period.

11.General Provisions Applicable to Awards

(a)Transferability of Awards.  Awards shall not be sold, assigned, transferred,
pledged or otherwise encumbered by a Participant, either voluntarily or by
operation of law, except by will or the laws of descent and distribution or,
other than in the case of an Incentive Stock Option, pursuant to a qualified
domestic relations order, and, during the life of the Participant, shall be
exercisable only by the Participant; provided, however, that, except with
respect to Awards subject to Section 409A, the Board may permit or provide in an
Award for the gratuitous transfer of the Award by the Participant to or for the
benefit of any immediate family member, family trust or other entity established
for the benefit of the Participant and/or an immediate family member thereof if
the Company would be eligible to use a Form S-8 under the Securities Act for the
registration of the sale of the Common Stock subject to such Award to such
proposed transferee; provided further, that the Company shall not be required to
recognize any such permitted transfer until such time as such permitted
transferee shall, as a condition to such transfer, deliver to the Company a
written instrument in form and substance satisfactory to the Company confirming
that such transferee shall be bound by all of the terms and conditions of the
Award.  References to a Participant, to the extent relevant in the context,
shall include references to authorized transferees.  For the avoidance of doubt,
nothing contained in this Section 11(a) shall be deemed to restrict a transfer
to the Company.

(b)Documentation.  Each Award shall be evidenced in such form (written,
electronic or otherwise) as the Board shall determine.  Each Award may contain
terms and conditions in addition to those set forth in the Plan.

(c)Termination of Status.  The Board shall determine the effect on an Award of
the disability, death, termination or other cessation of employment, authorized
leave of absence or other change in the employment or other status of a
Participant and the extent to which, and the period during which, the
Participant, or the Participant’s legal representative, conservator, guardian or
Designated Beneficiary, may exercise rights, or receive any benefits, under an
Award.

(d)Withholding.  The Participant must satisfy all applicable federal, state, and
local or other income and employment tax withholding obligations before the
Company will deliver stock certificates or otherwise recognize ownership of
Common Stock under an Award.  The Company may elect to satisfy the withholding
obligations through additional withholding on salary or wages.  If the Company
elects not to or cannot withhold from other compensation, the Participant must
pay the Company the full amount, if any, required for withholding or have a
broker tender to the Company cash equal to the withholding obligations.  Payment
of withholding obligations is due before the Company will issue any shares on
exercise, vesting or release from forfeiture of an Award or at the same time as
payment of the exercise or purchase price, unless the Company determines
otherwise.  If provided for in an Award or approved by the Board, a Participant
may satisfy the tax obligations in whole or in part by delivery (either by
actual delivery or attestation) of shares of Common Stock, including shares
retained from the Award creating the tax obligation,

-16-

--------------------------------------------------------------------------------

 

valued at their fair market value (determined by (or in a manner approved by)
the Company; provided, however, except as otherwise provided by the Board, that
the total tax withholding where stock is being used to satisfy such tax
obligations cannot exceed the Company’s minimum statutory withholding
obligations (based on minimum statutory withholding rates for federal and state
tax purposes, including payroll taxes, that are applicable to such supplemental
taxable income), except that, to the extent that the Company is able to retain
shares of Common Stock having a fair market value (determined by (or in a manner
approved by) the Company) that exceeds the statutory minimum applicable
withholding tax without financial accounting implications or the Company is
withholding in a jurisdiction that does not have a statutory minimum withholding
tax, the Company may retain such number of shares of Common Stock (up to the
number of shares having a fair market value equal to the maximum individual
statutory rate of tax (determined by (or in a manner approved by) the Company))
as the Company shall determine in its sole discretion to satisfy the tax
liability associated with any Award.  Shares used to satisfy tax withholding
requirements cannot be subject to any repurchase, forfeiture, unfulfilled
vesting or other similar requirements.

(e)Amendment of Award.  Except as otherwise provided in Sections 5(g) and 6(e),
the Board may amend, modify or terminate any outstanding Award, including but
not limited to, substituting therefor another Award of the same or a different
type, changing the date of exercise or realization, and converting an Incentive
Stock Option to a Nonstatutory Stock Option.  The Participant’s consent to such
action shall be required unless (i) the Board determines that the action, taking
into account any related action, does not materially and adversely affect the
Participant’s rights under the Plan or (ii) the change is permitted under
Section 10.

(f)Conditions on Delivery of Stock.  The Company will not be obligated to
deliver any shares of Common Stock pursuant to the Plan or to remove
restrictions from shares previously issued or delivered under the Plan until (i)
all conditions of the Award have been met or removed to the satisfaction of the
Company, (ii) in the opinion of the Company’s counsel, all other legal matters
in connection with the issuance and delivery of such shares have been satisfied,
including any applicable securities laws and regulations and any applicable
stock exchange or stock market rules and regulations, and (iii) the Participant
has executed and delivered to the Company such representations or agreements as
the Company may consider appropriate to satisfy the requirements of any
applicable laws, rules or regulations.

(g)Limits on Acceleration of Vesting.   The Board may at any time provide that
any Award shall become immediately exercisable in full or in part, free from
some or all restrictions or conditions, or otherwise realizable in full or in
part, as the case may be (become “Accelerated”); provided, however, that,
notwithstanding any other provision of the Plan, an Award may be Accelerated
only upon a Participant’s death or disability.

12.Miscellaneous

(a)No Right To Employment or Other Status.  No person shall have any claim or
right to be granted an Award by virtue of the adoption of the Plan, and the
grant of an Award shall not be construed as giving a Participant the right to
continued employment or any other relationship with the Company.  The Company
expressly reserves the right at any time to dismiss or otherwise

-17-

--------------------------------------------------------------------------------

 

terminate its relationship with a Participant free from any liability or claim
under the Plan, except as expressly provided in the applicable Award.

(b)No Rights As Stockholder; Clawback.  Subject to the provisions of the
applicable Award, no Participant or Designated Beneficiary shall have any rights
as a stockholder with respect to any shares of Common Stock to be issued with
respect to an Award until becoming the record holder of such shares.  In
accepting an Award under the Plan, a Participant shall agree to be bound by any
clawback policy the Company may adopt in future.

(c)Effective Date and Term of Plan.  The Plan shall become effective on the date
the Plan is approved by the Company’s stockholders (the “Effective Date”).  No
Awards shall be granted under the Plan after the expiration of 10 years from the
Effective Date, but Awards previously granted may extend beyond that date.

(d)Amendment of Plan.  The Board may amend, suspend or terminate the Plan or any
portion thereof at any time provided that (i) no amendment that would require
stockholder approval under the rules of the national securities exchange on
which the Company then maintains its primary listing may be made effective
unless and until the Company’s stockholders approve such amendment; and (ii) if
the national securities exchange on which the Company then maintains its primary
listing  does not have rules regarding when stockholder approval of amendments
to equity compensation plans is required (or if the Company’s Common Stock is
not then listed on any national securities exchange), then no amendment to the
Plan (A) materially increasing the number of shares authorized under the Plan
(other than pursuant to Sections 4(d) or 10), (B) expanding the types of Awards
that may be granted under the Plan, or (C) materially expanding the class of
participants eligible to participate in the Plan shall be effective unless and
until the Company’s stockholders approve such amendment.  In addition, if at any
time the approval of the Company’s stockholders is required as to any other
modification or amendment under Section 422 of the Code or any successor
provision with respect to Incentive Stock Options, the Board may not effect such
modification or amendment without such approval.  Unless otherwise specified in
the amendment, any amendment to the Plan adopted in accordance with this Section
12(d) shall apply to, and be binding on the holders of, all Awards outstanding
under the Plan at the time the amendment is adopted, provided the Board
determines that such amendment, taking into account any related action, does not
materially and adversely affect the rights of Participants under the Plan.  No
Award shall be made that is conditioned upon stockholder approval of any
amendment to the Plan unless the Award provides that (i) it will terminate or be
forfeited if stockholder approval of such amendment is not obtained within no
more than 12 months from the date of grant and (2) it may not be exercised or
settled (or otherwise result in the issuance of Common Stock) prior to such
stockholder approval.

(e)Authorization of Sub-Plans (including for Grants to non-U.S. Employees).  The
Board may from time to time establish one or more sub-plans under the Plan for
purposes of satisfying applicable securities, tax or other laws of various
jurisdictions.  The Board shall establish such sub-plans by adopting supplements
to the Plan containing (i) such limitations on the Board’s discretion under the
Plan as the Board deems necessary or desirable or (ii) such additional terms and
conditions not otherwise inconsistent with the Plan as the Board shall deem
necessary or desirable.  All supplements adopted by the Board shall be deemed to
be part of the Plan, but each supplement shall apply only to Participants within
the affected jurisdiction and the Company shall

-18-

--------------------------------------------------------------------------------

 

not be required to provide copies of any supplement to Participants in any
jurisdiction which is not the subject of such supplement.  

(f)Compliance with Section 409A of the Code. Except as provided in individual
Award agreements initially or by amendment, if and to the extent (i) any portion
of any payment, compensation or other benefit provided to a Participant pursuant
to the Plan in connection with his or her employment termination constitutes
“nonqualified deferred compensation” within the meaning of Section 409A and (ii)
the Participant is a specified employee as defined in Section 409A(a)(2)(B)(i)
of the Code, in each case as determined by the Company in accordance with its
procedures, by which determinations the Participant (through accepting the
Award) agrees that he or she is bound, such portion of the payment, compensation
or other benefit shall not be paid before the day that is six months plus one
day after the date of “separation from service” (as determined under Section
409A) (the “New Payment Date”), except as Section 409A may then permit.  The
aggregate of any payments that otherwise would have been paid to the Participant
during the period between the date of separation from service and the New
Payment Date shall be paid to the Participant in a lump sum on such New Payment
Date, and any remaining payments will be paid on their original schedule.

The Company makes no representations or warranty and shall have no liability to
the Participant or any other person if any provisions of or payments,
compensation or other benefits under the Plan are determined to constitute
nonqualified deferred compensation subject to Section 409A but do not to satisfy
the conditions of that section.

(g)Limitations on Liability.  Notwithstanding any other provisions of the Plan,
no individual acting as a director, officer, employee or agent of the Company
will be liable to any Participant, former Participant, spouse, beneficiary, or
any other person for any claim, loss, liability, or expense incurred in
connection with the Plan, nor will such individual be personally liable with
respect to the Plan because of any contract or other instrument he or she
executes in his or her capacity as a director, officer, employee or agent of the
Company.  The Company will indemnify and hold harmless each director, officer,
employee or agent of the Company to whom any duty or power relating to the
administration or interpretation of the Plan has been or will be delegated,
against any cost or expense (including attorneys’ fees) or liability (including
any sum paid in settlement of a claim with the Board’s approval) arising out of
any act or omission to act concerning the Plan unless arising out of such
person’s own fraud or bad faith.

(h)Governing Law.  The provisions of the Plan and all Awards made hereunder
shall be governed by and interpreted in accordance with the laws of the State of
Delaware, excluding choice-of-law principles of the law of such state that would
require the application of the laws of a jurisdiction other than the State of
Delaware.

 

-19-